                                                                                  FILED
                                                                                      MAR     3 2020
                        IN THE UNITED STATES DISTRICT COURkLflK
                         FOR THE WESTERN DISTRICT OF                TEXAD            U.$ OISTRCy   COURT
                                   AUSTIN DIVISION
                                                                                                   C4.SRK

UNITED STATES OF AMERICA

v.                                                     )       CRIMINAL NO.

ALLEN FORREST COOK                                     )
                                                                       A2OCR Q77L1
                                                       )

                                                       )




                                  MOTION FOR DETENTION

       COMES NOW the United States by and through its Assistant United States Attorney and

files this motion for pretrial detention under Title 18, United States Code, Section 3141, et seq.,

and would show the Court the following:


       1.    The pending case involves:

[1     (A)      A crime of violence.

[]     (B)      An offense for which the maximum sentence is life imprisonment or death.

[1     (C)      An offense for which a maximum term of imprisonment of ten years or more is
                prescribed in the Controlled Substances Act, the Controlled Substances Import
                and Export Act of the Maritime Drug Law Enforcement Act.

[]     (D)      A felony committed after the Defendant had been convicted of two or more prior
                offenses described in Title 18, United States Code, Section 3142(f)(1)(A)-(C) or
                comparable state or local offense.

[1     (E)      A felony that is not otherwise a crime of violence that involves a minor victim or
                that involves the possession or use of a firearm or destructive device, or any other
                dangerous weapon.

[X]    (F)      A serious risk the Defendant will flee.

[1     (G)      A serious risk that the person will obstruct or attempt to obstruct justice, or
                attempt to threaten, injure or intimidate a prospective witness or juror.
[3     (H)     An offense committed by the Defendant while released pending trial or sentence,
               or while on probation or parole requiring an initial 10 day detention pursuant to
               18 U.S.C. § 3 142(d).
[1     (I)     An offense committed by the above named defendant who is not a citizen of the
               United States or lawfully admitted for permanent residence requiring an initial 10
               day detention under the provisions of 18 U.S.C. § 3142(d).

       2. No condition or combination     of conditions will:

LXI    (A)     Reasonably. assure the appearance of the person as required.

IX]    (B)     Reasonably assure the safety of the community of any other person.

       The United States may advocate additional reasons for detention other than those indicated

above as the investigation proceeds and new information becomes available.

       Pursuant to 18 U.S.C.    §   3142(f) the United States moves that the detention hearing be

continued for three (3) days so that the United States can prepare for said hearing.

       WHEREFORE, PREMISES CONSIDERED, the Government requests that the Defendant

be held without bond.


                                                      Respectfully submitted,

                                                      JOHN F. BASH
                                                      United States Attorney

                                               By:    Is! DOUGLAS W. GARDNER
                                                      Douglas W. Gardner
                                                      Assistant U.S. Attorney
                                                      903 San Jacinto Blvd., Suite 334
                                                      Austin, Texas 78701
                                                      Office (512) 916-5858
                                                      Fax     (512)916-5854
